    Case 4:20-cv-00896-ALM-KPJ Document 46 Filed 06/01/21 Page 1 of 1 PageID #: 721




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

       MICHAEL MOATES,                              §
                                                    §
              Plaintiff,                            §
                                                    §
       v.                                           §     Civil Action No. 4:20-cv-896-ALM-KPJ
                                                    §
       FACEBOOK INC.,                               §
                                                    §
              Defendant.                            §

                                                ORDER

.           On May 28, 2021, Plaintiff filed Objections (Dkt. 45) to the Magistrate Judge’s Report and

     Recommendation (Dkt. 42).

            IT IS ORDERED that Defendants shall file a response, if any, to Plaintiff’s

     Objections (Dkt. 45) no later than June 11, 2021.

             So ORDERED and SIGNED this 1st day of June, 2021.




                                                  ____________________________________
                                                  KIMBERLY C. PRIEST JOHNSON
                                                  UNITED STATES MAGISTRATE JUDGE




                                                    1
